Citation Nr: 1617907	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to an initial compensable evaluation for left foot plantar fasciitis.

2.  Entitlement to a compensable evaluation for left hand fracture with residual left little finger weakness/ulnar neuropathy.



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney 



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 2002 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2011 and April 2011 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Veteran's paper claims files as well as the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.

The Veteran's paper claims files, the VBMS and the electronic Veterans Appeals Control and Locator System (VACOLS) show that a July 2014 rating decision denied claims for service connection for right foot hallux valgus, right foot plantar fasciitis, and a hammertoe deformity of the third right toe.  The Veteran filed a notice of disagreement (NOD) in October 2014.  The RO has acknowledged receipt of the NOD, and VACOLS indicates that further action is pending.  Thus, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized thereby necessitating that the matter be remanded to the Agency of Original Jurisdiction (AOJ).  As such, Manlincon is not applicable in this case.

The Board also notes that, in the July 2014 rating decision, the RO denied the issue of issue of entitlement to an increased evaluation for a right foot neuroma, status post third metatarsal osteotomy with residual numbness in the toes.  However, the Veteran did not appeal the denial of that particular issue.  Thus, no further consideration is necessary.

Following the December 2013 statement of the case, the RO received additional evidence, including VA treatment records dated from January 2011 to August 2014 and a July 2014 VA examination report.  However, the Veteran waived the RO's initial consideration of that evidence in March 2016.  See 38 C.F.R. § 20.1304(c).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in July 2014 in connection with his claim for an increased evaluation for left foot plantar fasciitis.  The examiner assessed the disability as having resolved without any residuals and noted that a physical examination was not consistent with a current clinical diagnosis of plantar fasciitis.  However, a subsequent VA podiatry consultation report reflects a diagnosis of bilateral fasciitis and includes contains pertinent findings, such as limited ankle dorsiflexion and pain to palpation at the heels and mid arch bilaterally.  Thus, in light of the more recent findings, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the disability.  

The record also shows that the Veteran has been treated by a private podiatrist, Dr. G.M.J. (initials used to protect privacy).  However, the only record on file from that physician is an April 2009 progress note.  Thus, an attempt should be made to obtain any outstanding medical records.

With respect to the Veteran's claim for an increased evaluation for the left hand disability, the Veteran submitted a December 2010 private medical record from Dr. F.  He suspected that the Veteran had a ruptured profundus tendon that was currently nonfunctioning.  Dr. F. stated that a two-stage tendon replacement was needed and that the Veteran would consider that option and follow-up for scheduling.  In addition, a January 2011 VA examiner similarly noted that the Veteran was in the process of pursuing a work-up for surgery for his left little finger.  However, there are no subsequent medical records on file that pertain to the Veteran's left hand disability other than VA outpatient records dated in April 2014 showing that he was being seen for routine care.  Thus, it is unclear whether the Veteran received any additional treatment for his left little finger, such as surgery.  Therefore, the AOJ should request any outstanding medical records.
The Board further notes that  the Veteran was last afforded a VA examination for his  left hand disability in January 2011, which was over five years ago.  The Veteran's representative has asserted that the examination was inadequate because the examiner did not review the claims file. See January 2014 substantive appeal (VA Form 9).  As this case is being remanded, the Board finds that an additional VA examination should be provided.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left foot plantar fasciitis and his left hand.  A specific request should be made for records from Dr. G.M.J. for his left foot and from Dr. B.F. for his left hand.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left foot plantar fasciitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  He or she should identify any other symptoms and functional impairment that is attributable to the Veteran's service-connected left foot plantar fasciitis.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional limitation of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.
 
3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left hand fracture with residual left little finger weakness/ulnar neuropathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, he or she should indicate whether the Veteran has any limitation of motion of the hand or finger, to include any ankylosis.  The examiner also should identify any nerves affected and state whether the Veteran has mild, moderate, or severe incomplete paralysis or complete paralysis of that nerve.  

The examiner should identify any other symptoms and functional impairment that is attributable to the Veteran's service-connected left hand disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional limitation of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

